I concur with the majority opinion that, based upon the submitted evidentiary material, there is an issue of fact as to whether Betty Guth consented to having her husband transferred from Huron Road Hospital to Fairhill Mental Health Center and whether drugs were administered after consent had been withdrawn.
I dissent, however, from the majority opinion since I believe that summary judgment was properly granted on appellants' remaining claims of medical malpractice. Expert testimony is necessary to establish negligence where the facts to be adduced are beyond a layperson's comprehension. Bruni v. Tatsumi (1976),46 Ohio St.2d 127, 129-132, 75 O.O. 2d 184, 185-187,346 N.E.2d 673, 676-678. When the defendants in a medical malpractice action move for summary judgment and support their motions with expert testimony stating that the care and treatment rendered the patient was not substandard, the burden shifts to the nonmoving party to provide expert rebuttal testimony in support of his or her claims to establish issues of fact for trial. Rice v. HuronRoad Hosp. (Jan. 31, 1985), Cuyahoga App. No. 48425, unreported;White-leather v. Yosowitz (1983), 10 Ohio App.3d 272, 10 OBR 386, 461 N.E.2d 1331.
In this case, appellants alleged substandard care and treatment and the negligent failure to diagnose Alzheimer's disease. These allegations go beyond the knowledge of a nonprofessional and thus require expert testimony to establish them. The doctors supported their summary judgment motions with expert medical testimony demonstrating that the diagnosis, care and treatment rendered Irving Guth were not negligent or substandard. Appellants failed to provide the necessary expert testimony to rebut the evidence submitted by the doctors in order to create an issue of fact for trial. The trial court, therefore, did not err in granting summary judgment in favor of the doctors-appellees on the medical malpractice issues. Nor do I believe that the court erred in granting summary judgment in favor of Huron Road Hospital.1
After the medical malpractice claims against the doctors were resolved in favor of the doctors, any claims of vicarious liability against the hospital for medical malpractice were thereby rendered moot.
For these reasons I would affirm the judgment of the trial court in favor of appellees with respect to the claims of medical malpractice and reverse and remand on the remaining issues only.
1 Huron Road Hospital has assigned error in this case, but this court is without jurisdiction to address the assigned error since the hospital did not cross-appeal in this case.